Citation Nr: 0610161	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his sisters


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge on March 2, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This remand affords an opportunity to obtain additional 
stressor information from the veteran.  The RO should 
specifically ask him to provide stressor details, including 
locations, dates and units involved (within 60 days) for his 
claimed stressors.  

The veteran's Enlisted Qualifications Record, DA Form 20, 
shows that he was assigned as a lineman to the 1st Cavalry 
Division in Vietnam, from December1968 to December 1969.  At 
his March 2005 Board hearing, he reported that it was not 
uncommon to receive fire while performing his duties in the 
field.  He also recounted an incident when the enemy attacked 
a base in Bien Hoa that he was assigned to guard and that he 
witnessed several casualties as the result of this attack.  
The veteran testified that this incident probably occurred 
sometime in the summer of 1969.  The veteran also recalled 
the names of a couple of the deceased, the names of whom can 
be found in the Board hearing transcript.  The veteran 
received the Vietnam Combat Certificate as well as the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
and the Army Commendation Medal.  It appears that the 
veteran's unit may well have been subjected to enemy fire.  
Records of such events may appear in the unit history 
records.  VCAA emphasizes the need for VA to obtain relevant 
federal records.  See 38 U.S.C.A. § 5103A(b)(3), (c)(1) (West 
2002).  Thus, the RO should request copies of the veteran's 
unit histories, service personnel records, including DA Form 
20, Enlisted Qualification Record and citations for his Army 
Commendation Medal and Republic of Vietnam Gallantry Cross 
with Palm Unit Citation.  

In August 2002 the veteran received a VA psychiatric 
evaluation in furtherance of substantiating his claim.  The 
Board has reviewed the examination report and finds it to be 
inadequate.  The examiner stated that the veteran did not 
report any specific events that were particularly traumatic; 
however, at the aforementioned Board hearing the veteran 
offered specific information regarding possible stressors.  
Furthermore, while the VA examiner diagnosed alcohol 
dependence, he did not rule out PTSD.  Accordingly, the Board 
finds that a thorough psychiatric evaluation is necessary to 
decide the claim.  

VA regulations provide that where a "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996);  Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the 
National Personnel Records Center, the 
veteran's service personnel records, 
including DA Form 20, Enlisted 
Qualification Record and the citations 
for the veteran's Army Commendation medal 
and Republic of Vietnam Gallantry Cross 
with Palm Unit Citation.

2. The RO should request, from the 
National Archives, a copy or copies of 
the veteran's unit (see DA Form 20 for 
unit designation) history or histories 
for the period from December 1968 to 
December 1969.

3.  The RO should ask the veteran to 
provide more specific details of his 
claimed stressors, including locations 
and dates to within 60 days.  If the 
veteran provides the necessary details, 
they should be forwarded, along with a 
copy of his DA Form 20, to: 

U. S. Army and Joint Services Record 
Research Center (JSRRC)
Kingman Building, Room 2C08
7701 Telegraph Road 
Alexandria, VA 22315-3802  

Even if the veteran does not provide 
additional details, in light of his 
hearing testimony summarized above, the 
RO must provide a summary of the 
veteran's claimed in-service stressors of 
witnessing fellow soldiers being killed 
while he was at Bien Hoa, along with 
copies of the available service personnel 
records showing service dates, duties, 
and units of assignment to JSRRC.  As to 
the claimed incident of witnessing the 
death of fellow soldiers, the search 
should focus on the records of the 
veteran's unit for July and August 1969.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether or not the veteran has PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The psychiatrist should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran has 
PTSD.  If the veteran does not have PTSD, 
the psychiatrist should so state.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the 
Board.

6.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

